Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of claims 7-15 in the reply filed on 10/24/2022 is acknowledged.

Claim Objections
Claims 12 and 14 are objected to because of the following informalities: 
Regarding claim 12, the examiner respectfully suggests “liner” in line 4 read “linear”. 
Regarding claim 14, the examiner respectfully suggests “as the linear position of the mixing rod” in line 3-4 read “as the linear position of the mixing rod is adjusted”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 8 recites the limitation “a bottom section” in line 2. It is unclear whether “a bottom section” refers to the bottom section recited in claim 7 line 7 or a different bottom section. Clarification and correction is required.
Claim 15 recites the limitation "the central axis" in line 2.  There is insufficient antecedent basis for this limitation in the claim. Clarification and correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 7-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lewis et al. (“Active mixing of complex fluids at the microscale”, PNAS, 112, 40, 2015, pg. 12293–12298).
Regarding claim 7, Lewis teaches a system for a mixing and dispensing head (see impeller-based active mixer in Figure 2a on pg. 12295) for additive manufacturing (“Schematic illustration of the mixing nozzle in operation for 3D printing of two inks with particles of different color”- see Figure 2b on pg. 12295), comprising: 
a mixing chamber (see chamber surrounding mixing impeller with nozzle outlet in Figure 2A) including at least one material inlet arranged in a wall of the mixing chamber (see inlet 1 and inlet 2 in Figure 2A); and 
a mixing rod (rotating impeller in Figure 2A) positioned within the mixing chamber (see rotating impeller surrounded by mixing chamber in Figure 2A) adapted to move within the mixing chamber during mixing and dispensing with the mixing and dispensing head (“impeller of diameter Δ rotating at a constant rate Ω”- see Figure 2B), the mixing rod including a set of straight cutaways extending along a length of a bottom section of the mixing rod and forming flat side surfaces of the mixing rod (see annotated Figure S6B below and found on pg. 4 of supplemental information), the flat surfaces offset from a plurality of semi-circular cutaways along an outer surface of the mixing rod (see semi-circular notches in annotated Figure S6B below).

    PNG
    media_image1.png
    707
    917
    media_image1.png
    Greyscale

Regarding claim 8, Lewis teaches the system of claim 7, wherein the mixing rod is divided into a top section and a bottom section. the bottom section of the mixing rod having a lower diameter relative to the top section of the mixing rod (see annotated Figure S6B below).

    PNG
    media_image2.png
    709
    749
    media_image2.png
    Greyscale

Regarding claim 9, Lewis teaches the system of claim 8, wherein the top section transitions to the bottom section of the bottom section of the mixing rod through curved surfaces at an intersection of the top section and the bottom section (see annotated Figure S6B below).

    PNG
    media_image3.png
    424
    502
    media_image3.png
    Greyscale

Regarding claim 10, Lewis teaches the system of claim 8, wherein a distal end of the bottom section of the mixing rod tapers (see tapering of rod in annotated Figure S6B in the rejection of claim 9 above), the distal end adjacent to a dispensing nozzle of the mixing and dispensing head when the mixing rod is in a fully retracted position (see tapered end adjacent to nozzle outlet in Figure 2A).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 11, 12, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Lewis et al. (“Active mixing of complex fluids at the microscale”, PNAS, 112, 40, 2015, pg. 12293–12298), and further in view of Zinniel et al. (US20170122322).
Regarding claim 11, Lewis teaches the system of claim 10, wherein the at least one material inlet flowing one or more materials into the mixing chamber from one or more material sources via operation of one or more positive displacement pumps (“The inks are contained in 3-, 5-, or 10-mL plastic syringes (Becton Dickinson) and driven by two opposed syringe pumps (PHD Ultra, Harvard Apparatus) that are controlled directly by the NView HMI software (Aerotech, Inc.)”- see Printing and Mixing Control in right column on pg. 12298). While Lewis teaches a lock component used to tolerate high pressures (“A second active mixer using metal Luer lock components is fabricated to tolerate the higher pressures necessary for the two-part epoxy”- see left column under Nozzle Manufacture on pg. 12298), Lewis fails to explicitly teach wherein the at least one material inlet is positioned below a high pressure bearing of the mixing rod.
In the same field of endeavor pertaining to a mixing apparatus, Zinniel teaches wherein the at least one material inlet is positioned below a high pressure bearing of the mixing rod (see inlet 70 positioned below radial bearing 54 in Figure 2). The bearing maintains alignment of the mixing rod to be parallel to the axis of rotation ([0038] The radial bearing 54 maintains alignment of the impeller 15 parallel to the axis of rotation 41).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have the at least one material inlet of Lewis be positioned below a high pressure bearing of the mixing rod, as taught by Zinniel, for the benefit of maintaining alignment of the mixing rod to be parallel to the axis of rotation.
Regarding claim 12, Lewis modified with Zinniel teaches the system of claim 11. However, Lewis fails to teach wherein the mixing rod is configured to simultaneously rotate and move linearly around and along a central axis to mix the one or more materials in the mixing chamber and dispense a mixture of the one or more materials via the dispensing nozzle, linear movement of the mixing rod adjusted based on a velocity of the one or more positive displacement pumps.
In the same field of endeavor pertaining to a mixing apparatus, Zinniel teaches wherein the mixing rod is configured to simultaneously rotate and move linearly around and along a central axis ([0038] radial bearing 54 maintains alignment of the impeller 15 parallel to the axis of rotation 41, while allowing the impeller 15 to substantially freely rotate about and move parallel to the axis of rotation 4) to mix the one or more materials in the mixing chamber and dispense a mixture of the one or more materials via the dispensing nozzle ([0007] The position of the impeller can be axially moved to adjust the size of a gap, or distance, between a distal tip-end of the impeller and a bottom surface portion of the pump chamber, in which an outlet or exit orifice is located), linear movement of the mixing rod adjusted based on a velocity of the one or more positive displacement pumps ([0007] The position of the impeller is axially adjustable to control a flow rate of the material). Moving the mixing rod linearly provides the ability to seal off the nozzle tip and mechanically remove and prevent clogging of the nozzle tip ([0066] Examples of beneficial properties of the pump system 10 include an ability to seal off the extrusion tip and to mechanically remove and prevent clogging of the extrusion tip).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have the mixing rod of Lewis modified with Zinniel be configured to simultaneously rotate and move linearly around and along a central axis, as taught by Zinniel, for the benefit of sealing off the nozzle tip and mechanically removing and preventing clogging of the nozzle tip.
Regarding claim 15, Lewis modified with Zinniel teaches the system of claim 11, wherein each of the plurality of semi-circular cutaways curves inwards towards the central axis from curved outer surfaces of the bottom section of the mixing rod, the curved outer surfaces formed of segments separated by cutaways of the plurality of semi-circular cutaways (see annotated Figure S6B in the rejection of claim 9 above).

Claim(s) 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Lewis et al. (“Active mixing of complex fluids at the microscale”, PNAS, 112, 40, 2015, pg. 12293–12298) and Zinniel et al. (US20170122322), and further in view of Church (US11230054).
Regarding claim 13, Lewis modified with Zinniel teaches the system of claim 11. While Lewis teaches the system further comprising a controller with computer readable instructions stored on non-transitory memory (“The inks are contained in 3-, 5-, or 10-mL plastic syringes (Becton Dickinson) and driven by two opposed syringe pumps (PHD Ultra, Harvard Apparatus) that are controlled directly by the NView HMI software (Aerotech, Inc.)”- see Printing and Mixing Control in right column on pg. 12298), Lewis fails to explicitly teach that when executed during operation of the mixing and dispensing head, the controller is caused to: in response to a request to stop dispensing from the dispensing nozzle, adjust a linear position of the mixing rod to the fully retracted position and stop operation of the one or more positive displacement pumps.
In the same field of endeavor pertaining to a mixing apparatus, Church teaches the controller is caused to: in response to a request to stop dispensing from the dispensing nozzle, adjust a linear position of the mixing rod to the fully retracted position (col 6 line 19-22; pen tip 14 in Figure 3) and stop operation of the one or more positive displacement pumps (col 4 line 50-60; if the controller turns off the syringe pump then no material will be fed such that it will be mixed or dispensed). Adjust a linear position of the mixing rod to the fully retracted position creates a clean stop of the material flowing from the nozzle tip (col 6 line 36-39), which allows for prints with finer features and higher resolution (col 4 line 14-16).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have the controller of Lewis modified with Zinniel adjust a linear position of the mixing rod to the fully retracted position in response to a request to stop dispensing from the dispensing nozzle, as taught by Church, for the benefit of creating a clean stop of the material flowing from the nozzle tip to allow for prints with finer features and higher resolution.
Regarding claim 14, Lewis modified with Zinniel and Church teaches the system of claim 13, wherein the mixing chamber is annular and formed in a space that separates an outer wall of the mixing rod and the wall of the mixing chamber (see rotating impeller inside annular mixing chamber in Figure 2B). While Lewis teaches an interior volume of the mixing chamber (see mixing volume in Figure 2A and 2B), Lewis fails to explicitly teach that the interior volume of the mixing chamber is adjusted as the linear position of the mixing rod.
In the same field of endeavor pertaining to a mixing apparatus, Church teaches that the interior volume of the mixing chamber is adjusted as the linear position of the mixing rod ([0048] When the configuration of the pump chamber 26 is known, a change in the level 77 over a period of time, can be correlated to a volumetric extrudate flow rate and [0051] Variations from a selected volumetric flow rate can be controlled adjusting a z-position of the impeller 15). Adjusting the interior volume of the mixing chamber with adjusting the linear position of the mixing rod allows for the extrudate flow rate to be controlled in real-time ([0051] Thus, the extrudate flow rate from viscosity pump assembly 10 can be controlled in real-time).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have the interior volume of the mixing chamber of Lewis modified with Zinniel be adjusted as the linear position of the mixing rod is adjusted, as taught by Church, for the benefit of controlling the extrudate flow rate in real-time.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARIELLA MACHNESS whose telephone number is (408)918-7587. The examiner can normally be reached Monday - Thursday and alternate Fridays, 7:30-4:30 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Del Sole can be reached on 571-272-1130. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.M./Examiner, Art Unit 1743                                                                                                                                                                                                        

/JOSEPH S DEL SOLE/Supervisory Patent Examiner, Art Unit 1743